DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. (US Pat Pub# 2016/0249319) in view of Murdock et al. (US Pat Pub# 2019/0235936).
Regarding claims 1, 10, and 18, Dotan-Cohen teaches an apparatus for managing event notifications in a mobile device, the apparatus comprising at least one processor, and a memory coupled to the at least one processor and storing processor executable instructions that, when executed by the at least one processor, cause the at least one processor to obtain an event notification intended for display to a user and 
	Murdock teaches an apparatus for managing event notifications in a mobile device, the apparatus comprising at least one processor, and a memory coupled to the at least one processor and storing processor executable instructions that, when executed by the at least one processor, cause the at least one processor to obtain an event notification and relating to a new event occurred in the mobile device, determine a notification context associated with the user of the mobile device or the mobile device for the event notification (Figs. 5 and 7, Sections 0004-0007, and claim 18, machine learning to predict what notifications to give a user etc.); predict a relevance degree for the event notification based on the event notification and the notification context by using a learning algorithm that takes into account past event notifications, associated past notification contexts and user reactions to the past event notifications (Fig. 5, 
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a learning algorithm as taught by Murdock into Dotan-Cohen’s apparatus in order to improve convenience for the user (Section 0002).
Regarding claims 2, 11, and 19, the combination including Dotan-Cohen teaches wherein the notification context comprises information about user activity, user content, sensor information from at least one sensor of the mobile device, application information or a zone identifier, the zone identifier being indicative of a geographical zone within which the mobile device is located (Abstract and Sections 0006, 0018, 0028, 0033, 0070-0071, 0106-0107, and 0112, sensor to locate geographical locations in relation to notification contexts).
Regarding claims 3, 12, and 20, the combination including Dotan-Cohen teaches wherein the geographical zone is defined based on satellite positioning system coordinates received from a location sensor used in the mobile device (Abstract and Sections 0006, 0018, 0028, 0033, 0070-0071, 0106-0107, and 0112, GPS).
Regarding claims 4 and 13, the combination including Murdock teaches wherein the learning algorithm is an unsupervised machine learning algorithm (Section 0067 and 0089, unsupervised machine learning).
Regarding claims 5 and 14, the combination including Murdock teaches wherein the at least one processor is configured to implement the learning algorithm by using a 
Regarding claims 6 and 15, the combination including Murdock teaches wherein the processor executable instructions further cause the at least one processor to, when the predicted relevance degree exceeds a predetermined threshold, decide to push the event notification to the user, and prevent the event notification from being pushed to the user when the predicted relevance degree does not exceed the predetermined threshold (Figs. 5 and 7, Sections 0004-0007, and claim 18, machine learning to predict what notifications to give a user or not based on threshold levels etc.).
Regarding claim 9, the combination including Dotan-Cohen teaches wherein the new event is a receipt of one of the following a message in a social network, an email message, an SMS message, an application message, an incoming call, an alarm-clock signal, and a calendar event (Abstract and Sections 0004-0006, 0082, 0084, 0103, 0110, email message, social network, etc.).
Allowable Subject Matter
Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        


  2/8/2022